PER CURIAM.
In this case, Glen S. Dille has appealed from an order of the trial court directing him to submit to depositions in Delaney v. Carter Oil Company, 10 Cir., 174 F.2d 314. His contention is that the court not having jurisdiction of the subject matter, it was not empowered to compel him to submit to depositions, or to produce records under a subpoena duces tecum.
It is well settled that an order requiring a person to give his depositions, and in connection therewith to produce pertinent documents is not a final order or judgment from which an appeal may be taken. Alexander v. United States, 201 U.S. 117, 26 S.Ct. 356, 50 L.Ed. 686; In re Cudahy Packing Co., 2 Cir., 104 F.2d 658; National Nut Co. v. Kelling Nut Co., 7 Cir., 134 F.2d 532; Thomas French & Sons v. International Braid Co., 1 Cir., 146 F.2d 735.
The appeal is therefore dismissed.